DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mino (US 2018/0044107 A1).
Re: Claim 1, Mino discloses the claimed invention including a shipping container vibratory loading and unloading system, comprising: a shipping container (101) having an opening (109) therein for transferring cargo; a chassis (depicted in fig. 1 with tires), the shipping container disposed thereon; and a vibratory system (125) attachable to the shipping container and being configured to transfer the cargo relative to the shipping container without tilting the shipping container or contacting the cargo (Para. 29, vibrators for dispensing).
Re: Claim 4, Mino discloses the claimed invention including a liner (100) disposed in the shipping container, the liner being configured to hold the cargo within the shipping container (Depicted in Fig. 1).
Re: Claim 8, the device of Mino is capable of performing the claimed method recited here as evidenced in the rejection of claim 1 above.
Claim(s) 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumbaugh (US 20180193880 A1).
Re: Claim 1, Dumbaugh discloses the claimed invention including a shipping container vibratory loading and unloading system, comprising: a shipping container (12) having an opening (15) therein for transferring cargo; a chassis (26) (Figs. 5-6), the shipping container disposed thereon; and a vibratory system (30, 31) attachable to the shipping container and being configured to transfer the cargo relative to the shipping container without tilting the shipping container or contacting the cargo (Para. 98, vibrators for dispensing).
Re: Claim 2, Dumbaugh discloses the claimed invention including a plurality of isolation mounts (20) disposed between the shipping container and the chassis (Figs. 7-8, para. 100, isolation springs).
Re: Claim 5, Dumbaugh discloses the claimed invention including a rocker arm (24) disposed between the chassis and the shipping container to assist the vibratory system with cargo transfer (Fig. 7-8, para. 107, rocker to assist vibration).
Re: Claim 6, Dumbaugh discloses the claimed invention including a spring (20) disposed between the chassis and the shipping container to assist the vibratory system with cargo transfer (Fig. 7-8).
Re: Claim 8, the device of Dumbaugh is capable of performing the claimed method recited here as evidenced in the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino (US 2018/0044107 A1) as applied to claim 1 above, and further in view of Podd, Jr. (US Patent No. 5,482,425).
Re: Claim 3, Mino discloses the claimed invention except for expressly mentioning a hopper. However, Podd teaches a hopper (silo) in communication with the opening of the shipping container, the hopper being configured to deliver cargo into the shipping container or to receive cargo therefrom (depicted in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a hopper as taught by Podd, since Podd states that such a modification provides easy filling of the cargo space for transport.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumbaugh (US 20180193880 A1) as applied to claim 1 above, and further in view of Podd, Jr. (US Patent No. 5,482,425).
Re: Claim 3, Dumbaugh discloses the claimed invention except for expressly mentioning a hopper. However, Podd teaches a hopper (silo) in communication with the opening of the shipping container, the hopper being configured to deliver cargo into the shipping container or to receive cargo therefrom (depicted in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a hopper as taught by Podd, since Podd states that such a modification provides easy filling of the cargo space for transport.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino (US 2018/0044107 A1) as applied to claim 1 and 8 above, and further in view of Cochrum et al. (US 2015/0368039 A1).
Re: Claim 7, Mino discloses the claimed invention including a control point (70) for the vibratory system except for a communication device. However, Cochrum teaches a radio-communication device (196) to establish a communication between the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a wireless radio communication device as taught by Cochrum, since Cochrum states in para. 39 that such a modification provides users with the ability to remote in, obtain apparatus status, and interrogates the database for reports of container status may be provided in response to the inquiries, such as to customer users, logistic providers, or product suppliers, directly or by network communication there between.
Re: Claim 9 the device of Mino as modified by Cochrum is capable of performing the claimed method recited here as evidenced by the rejection of claim 7 above (Cochrum: Fig. 9 Para. 38-39, computer applications establish communication between dispensing system and remote devices/users).
Claims 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino (US 2018/0044107 A1)  as applied to claim 8 above, and further in view of Noles (US 2021/0086154 A1).
Re: Claim 9 Mino discloses the claimed invention including a computer controlling the vibratory system except for establishing communication between a remote device. However, Noles teaches a computer application to establish communication between a remote device and the vibratory system (Fig. 9 Para. 71-72, computer applications establish communication between dispensing system and remote devices/users).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a computer application to establish communication to device as taught by Noles, since Noles states in paragraph 71 that such a modification allows the user to control and monitor the device offsite, providing additional workplace flexibility.
Re: Claim 10, the rejection of claim 1 above covers the limitations recited in this claim, further Mino teaches a pressure sensor (Para. 25, measures presence of cargo by pressure measurement) except for weigh cells to monitor weight. However, Noles discloses a wireless communication (50) in communication with weigh cells (40) to monitor cargo weight (Figs. 8-9, Para. 61, 72, controller communicates sensed weight via wireless communication).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include weigh cells with wireless communication as taught by Noles, since Noles states in paragraph 71 that such a modification allows the user to control and monitor the device offsite, providing additional workplace flexibility.
Re: Claim 11, Mino discloses the claimed invention including a container vibrator (125) and a conveyance device (108) proximate the container vibrator being configured to vibrate the cargo into the shipping container without moving the container or handling the cargo (Para. 47, steel bars convey vibration to cargo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mortensen, Snape, Ouriev, Kraus, Rouse, Oehler, Alack, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754